DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the instant application.

Claim Objections
Claims 1-10 are objected to because of the following informalities:    
Claim 1, recites “[a] system comprising: a processor; and a memory having instructions thereon, when executed by the processor, causes the system to perform operations comprising: causing a communication interface for a communication session to be displayed on a first user interface of a first client device and on a second user interface of a second client device…; detecting …; determining …; causing …; detecting …; determining …; and … causing …”. Since the claim is directed to a system instead of a method, Examiner suggests amending as follows:  “[a] system comprising: a processor; and a memory having instructions thereon, which when executed by the processor, cause the system to: display a communication interface for a communication session on a first user interface of a first client device and on a second user interface of a second client device…; detect.. .; determine …; cause …; detect …; determine …; and … cause…”.
Claim 4, recites “[t]he system of claim 1, wherein the system to perform the operations further comprising: determining …; and determining …”. Since the claim is directed to a system, Examiner suggests amending as follows:  “[t]he system of claim 1, wherein the instructions further cause the system to: determine …; and determine …”.
Claim 8 recites “[t]he system of claim 1, wherein the system to perform the operations further comprising: in response to… causing …”. Since the claim is directed to a system, Examiner suggest amending the claim as follows: “[t]he system of claim 1, wherein the instruction further cause the system to: in response to….cause …”.
Claims 2-3, 5-7 and 9-10 depend directly or indirectly from an objected claim, therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein a first user of the first client device and a second user of the second client device are present in the communication session”.  Claim 2 requires both users to be present in the communication session. The underline portion is not directed to the system, but to actions of users, which would create confusion about the metes and bounds of the claim. It is unclear whether infringement occurs when a system is created or not until the users are present. MPEP 2173.05(p) II. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 11-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following
Claim 1:
wherein the first indicator element is displayed for a predetermined period of time;…; in response to determining that the location of the second touch input on the second user interface corresponds to the location of the first indicator on the second user interface and determining that the second touch input on the second user interface is detected within the predetermined period of time, cause the first user interface and the second user interface to generate a haptic feedback response
In combination with all other claim limitations.

Claim 11:
wherein the first indicator element is displayed for a predetermined period of time;…;in response to determining that the location of the second touch input on the second user interface corresponds to the location of the first indicator on the second user interface and determining that the second touch input on the second user interface is detected within the predetermined period of time, causing the first user interface and the second user interface to generate a haptic feedback response
In combination with all other claim limitations.

Claim 21:
wherein the first indicator element is displayed for a predetermined period of time; …; in response to determining that the location of the second touch input on the second user interface corresponds to the location of the first indicator on the second user interface and determining that the second touch input on the second user interface is detected within the predetermined period of time, causing the first user interface and the second user interface to generate a haptic feedback response
In combination with all other claim limitations.

The closest prior art, Birnbaum et al. (US 20140104162 A1, hereinafter Birnbaum), teaches a system (see abstract. Systems and methods for transmitting haptic messages) comprising: 
a processor (see Fig. 1, processor 110, para. [0028] and para. [0047]-[0048]); and 
a memory (see para. [0028] and para. [0158]-[0159]. memory) having instructions thereon, when executed by the processor, causes the system to perform operations (see para. [0158]. The processor executes computer-executable program instructions stored in memory, such as executing one or more computer programs for messaging) comprising: 
causing a communication interface for a communication session to be displayed on a first user interface of a first client device and on a second user interface of a second client device (see para. [0036] and para. [0120]-[0122]. A virtual message objects are transmitted to the recipient device at substantially real time. For example, a user may create a virtual message object on the sending device, and at substantially the same time the same virtual message object may appear on the recipient device. In this embodiment, the sender may manipulate characteristics of the virtual message object and those modifications may appear at substantially the same time on the recipient device. For example, a user may modify the color or haptic effect associated with a virtual message object on the sending mobile device, and at the same time, the virtual message object may be modified on the recipient device's screen. Thus, a virtual message object may form a direct real-time connection between two mobile devices), wherein the communication session is between a plurality of client devices including the first client device and the second client device (see para. [0036] and para. [0120]-[0122]. A user may create a virtual message object on the sending device, and at substantially the same time the same virtual message object may appear on the recipient device. First mobile device 102 transmitting messages using a real-time link to a second user’s mobile device); 
detecting a first touch input on the first user interface (see para. [0121]. A first user can interact with a touch-screen of the mobile device 102. The interaction causes an object on the touch-screen to be modified. For example, the touch-screen may be blank, and as the user interacts with the screen, the processor 110 generates a line tracking the user's movements across the touch-screen. In such an embodiment, the line may substantially follow the point of contact between the user and the touch screen. The line may substantially follow the point of contact between the user and the touch screen.); 
determining a location of the first touch input on the first user interface (see para. [0121]. The touch-screen may be blank, and as the user interacts with the screen, the processor 110 generates a line tracking the user's movements across the touch-screen); 
causing the second user interface to display a first indicator element at a location on a second user interface of the second client device corresponding to the location of the first touch input on the first user interface (see para. [0121]-[0122]. Changes to the first user's touch-screen are substantially simultaneously duplicated on the touch-screen of a second user's mobile device); 
detecting a second touch input on the second user interface (see para. [0122]. The second user can similarly drag a finger over the touch-screen of the second user's device. The second user's interactions are subsequently tracked by a second line that is present on both the first user's touch-screen and the second user's touch screen); 
determining a location of the second touch input on the second user interface (see para. [0122]. The second user's interactions are subsequently tracked by a second line that is present on the second user's touch screen); and 
in response to determining that the location of the second touch input on the second user interface corresponds to the location of the first indicator on the second user interface (see para. [0121]-[0123]. When the two lines touch or overlap, a touch or collision is detected by the processors on the first and second mobile devices), causing the first user interface and the second user interface to generate a haptic feedback response (see para. [0123]. In response, both devices output a haptic effect indicating the interaction. In such an embodiment, the two users can touch one another in real time via haptic messaging).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090225046 A1- Kim et al. – Tactile feedback transmission method and system in which an apparatus on a  transmission side detects an action force  and a reaction force, which reflects attributes of the action force, is generated on the apparatus on the reception side.
US 20130227411 A1 – Das et al. – System and method for sensation enhanced messaging which includes sending or receiving messages that include haptic information. The haptic information produces a haptic feedback to the recipient of the message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/3/2022